Citation Nr: 1701715	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-26 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral Achilles tendinitis and plantar fasciitis, to include whether separate evaluations are warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from July 1975 to July 1979.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the Board at a July 2015 hearing conducted at the Board's offices in Washington, D.C.  A transcript of the hearing is of record.

Procedural History

The Board previously considered and denied the instant appeal by an October 2015 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a June 2016 order, granted a Joint Motion for Partial Remand (Joint Motion), vacating the portion of the October 2015 Board decision that denied an increased evaluation for bilateral Achilles tendinitis and plantar fasciitis and remanding the appeal for further consideration.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its October 2015 decision, the Board determined that entitlement to an evaluation in excess of 30 percent for bilateral Achilles tendinitis and plantar fasciitis is not warranted, rating by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5278, pertaining to flatfoot and claw foot (pes cavus), respectively.  However, the parties to the Joint Remand agreed that the Board erred in not considering whether separate evaluations, as opposed to a single evaluation, is warranted for the Veteran's two service-connected disabilities.  

Evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is to be avoided.  38 C.F.R. § 4.14 (2016).  However, where the record reflects that the appellant has multiple problems due to a service-connected disability or disabilities, it is possible for an appellant to have "separate and distinct manifestations" permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  Similarly, when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

As noted, the Veteran has been service-connected for both bilateral Achilles tendinitis and bilateral plantar fasciitis.  Medical records also indicate he has been diagnosed with diabetic peripheral neuropathy, for which service connection has not been awarded.  Pursuant to the Joint Motion, the Board believes a new VA examination is necessary to determine whether it is medically possible to distinguish whether any or all of the Veteran's symptomatology is attributable to any single service-connected or non-service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records pertaining to treatment for the Veteran's bilateral Achilles tendinitis and plantar fasciitis.  

2. Following completion of the above, arrange for the Veteran to have a VA examination to address the current severity of his service-connected bilateral Achilles tendinitis and plantar fasciitis.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA and VBMS) must be reviewed by the examiner in conjunction with the examination.  Any clinically indicated testing and/or consultations should be performed.  Following a review of the claims file, and physical examination of the Veteran, the examiner should address the following:

a. Identify all manifestations of bilateral Achilles tendinitis and plantar fasciitis, specifically commenting on whether any symptomatology may be attributed solely to one, but not both, of these conditions. 

b. To the extent possible, distinguish between the symptomatology and functional impairment due to the Veteran's service-connected bilateral Achilles tendinitis and plantar fasciitis and that due to other, non-service-connected disabilities, to include diabetic peripheral neuropathy.  

A clear rationale for all opinions expressed must be provided, including a discussion of the medical basis as to why current symptoms and manifestations may or may not be singly attributable to the various disabilities of the lower extremities.

3. Review the VA examination report and ensure compliance with the instructions above.  If the report is deficient in any manner, corrective measures must be undertaken prior to recertification of the appeal to the Board.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

